Title: From Thomas Jefferson to Gustavus B. Horner, 15 May 1808
From: Jefferson, Thomas
To: Horner, Gustavus B.,Wallace, James Westwood


                  
                     Sir
                     
                     Monticello May 15. 08.
                  
                  I found here a small remnant of the Benni seed I had sent on to be sown, which enables me to fulfill my promise to you. open light furrows with a plough, 3½ or 4 f. apart, drop a very few seed every 12. inches along the furrow. when up, thin them to a single plant at each 12. inches, and when advanced in growth draw a little earth to the roots. they need little culture. when the leaves fall from the stalk in autumn, cut off the top part bearing the pods, and tie them in small bundles. then lean them, with the pods up, against a fence, or polls rested in forks driven into the ground. when about half the pods are open, hold the bundle down over a sheet or close floor, and, with a small stick, whip out the seed. return the bundle to it’s former position, & the remaining pods will open in 8. or 10. days, when the remaining seed is to be whipped out.
                  The seed is eaten parched, for a desert, or used in substance in soups, puddings Etc. but it’s principal use is as an esculent oil, one bushel of seed yielding about 3. gallons of oil.
                  The leaf is a specific in dysenteries & other visceral complaints. two or three, without being bruised, being put into a pint of cold water, in a few minutes produce a mucilage equal to that of the white of an egg. 5 or 6. pints are taken in the course of the day. the leaves dried under cover retain the property of producing mucilage.
                  The seed is usually planted as soon as the danger of frost is over, and covered with about an inch of earth. It is the Sesamum trifoliatum of Miller’s Gardener’s dictionary, where a good account of it may be seen. I salute you with great esteem & respect.
                  
                     Th: Jefferson
                     
                  
               